COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  THE STATE OF TEXAS,                             §             No. 08-19-00215-CR

                                 Appellant,       §                Appeal from the

  v.                                              §      County Criminal Court at Law No. 4

  ARMANDO ZUBIATE                                 §           of El Paso County, Texas

                                 Appellee.        §              (TC# 20180C02815)

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s order granting Appellee’s motion to suppress and

remand the cause for further proceedings consistent with the opinion of the Court. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.